Exhibit 10.1

AMENDED SCHEDULE OF SENIOR VICE PRESIDENT-LEVEL EXECUTIVE OFFICERS WHO HAVE
EXECUTED A SENIOR VICE PRESIDENT EMPLOYMENT AGREEMENT IN THE FORM FILED AS
EXHIBIT 10.1 TO DOLLAR GENERAL CORPORATION’S QUARTERLY REPORT ON FORM 10-Q FOR
THE FISCAL QUARTER ENDED MAY 4, 2018, FILED WITH THE SEC ON MAY 31, 2018 (this
“Amended Schedule”)

This Amended Schedule amends the Schedule of Senior Vice President-level
executive officers who have executed the Senior Vice President Employment
Agreement that followed the form of Senior Vice President Employment Agreement
originally filed by Dollar General Corporation as Exhibit 10.1 to its Quarterly
Report on Form 10-Q for the fiscal quarter ended May 4, 2018, filed with the SEC
on May 31, 2018. This Amended Schedule is included pursuant to Instruction 2 of
Item 601(a) of Regulation S-K for the purposes of setting forth the material
details in which the specific agreements executed in the form of Senior Vice
President Employment Agreement differ from the form, in particular to set forth
the Senior Vice President-level executive officers who, with Dollar General
Corporation, were parties to Senior Vice President Employment Agreements in such
form as of May 30, 2019.

 

 

 

 

 

 

 

 

 

 

 

Name of Executive
Officer

    

Title

    

Base Salary

    

Effective Date

    

Date of Execution

 

Anita C. Elliott

 

Senior Vice President and Chief Accounting Officer

 

$

398,115.00 

 

April 1, 2018

 

April 9, 2018

 

Kathleen A. Reardon

 

Senior Vice President and Chief People Officer

 

$

350,000.00 

 

May 28, 2019

 

May 29, 2019

 

 



